Per Curiam,
The act of 1897, last clause of sec. 21, under which this rule was granted, is a substitute for the Act of May 25, 1874, P. L. 227, and provides as follows; “ In all cases where the appellate court shall be of opinion that the appeal was sued out merely for delay, it shall award, as further costs, additional attorney’s fees of $25.00 and damages at the rate of six per centum per annum in addition to legal interest.”
This case appears to come clearly within the mischief intended to be remedied by the clause of section 21 above quoted. *465If properly enforced this act will have a wholesome effect in preventing frivolous appeals that are too frequently “ sued out merely for delay.” The rule is therefore made absolute and penalty awarded as provided by the act.